DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 15/602,770 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are merely a broader version of the 770 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a signature generator system” in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 8, 10-13, 15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benitez-Jimenez et al., US 20020107827 A1 (hereinafter “Benitez-Jimenez”).

Claim 1: Benitez-Jimenez teaches a method for signature-enhanced multimedia content searching, comprising:
searching through a plurality of input multimedia content elements by comparing a query to at least one tag assigned to each input multimedia content element (Benitez-Jimenez, [Fig. 6], [0037] note the process comprising accepting a query (600) by a query processor for a media network knowledge representation (601) and matching the query to the concepts, content, text, and feature descriptor values of the media network knowledge representation, [0034] note assigning different labels on the basis of its automatically extracted features; i.e. tags, [0034] note supplying multimedia content (400) to the classification system),
wherein at least one of the at least one tag assigned to each input multimedia content element is assigned based on at least one signature generated for the input multimedia content element (Benitez-Jimenez, [Fig. 4], [0034] note content is assigned different labels on the basis of its automatically extracted features. The extraction of features of multimedia is a well-known process in the case of a large number of feature descriptors, such as color histograms, shape signatures, edge direction histograms, or texture descriptors, in which the feature descriptors are generated by processing the multimedia signals), 
(Benitez-Jimenez, [Fig. 4], [0034] note supplying multimedia content (400) to the classification system in step (401) which classifies the content by associating concepts and words with the content… in step 403, the content is attached to the concept nodes of the media network knowledge representation (111)).

Claim 2: Benitez-Jimenez teaches the method of claim 1, further comprising:
assigning the at least one tag to at least one of the at least one input multimedia content element (Benitez-Jimenez, [0034] note supplying multimedia content (400) to the classification system).

Claim 3: Benitez-Jimenez teaches the method of claim 2, wherein assigning the at least one tag to one of the at least one input multimedia content element further comprises:
generating at least one signature for the input multimedia content element (Benitez-Jimenez, [0035] note supplying multimedia content (400) to the feature extraction system in step (402) which analyzes the content and extracts descriptors of the audio or visual features of the content. Example features include color, texture, shape, motion, melody, and so forth); and
comparing the generated at least one signature to a plurality of signatures of a plurality of reference multimedia content elements to determine at least one matching reference multimedia content element, wherein each reference multimedia content element is associated with at least one predetermined tag (Benitez-Jimenez, [0035] note the descriptors are supplied to the similarity computation system in step 405 which computes the similarity of the content based on the values of the descriptors, [0034] note a lexical network knowledge representation such as WordNet is already constructed using a process such as that shown in steps (407) and (408) in which concepts are identified, words are associated with the concepts and the lexical and semantic relationships are encoded. This forms the initial media network knowledge representation (111)),
wherein the at least one tag assigned to each input multimedia content element includes the at least one predetermined tag of each matching reference multimedia content element (Benitez-Jimenez, [0035] note the value of the similarity measurement may be used to assign a particular strength to an arc in the multimedia network).

Claim 5: Benitez-Jimenez teaches the method of claim 2, wherein assigning the at least one tag to one of the at least one input multimedia content element further comprises:
sending, to a deep content classification system, at least one of: the input multimedia content element, and the at least one signature generated for the input multimedia content element (Benitez-Jimenez, [0034] note supplying multimedia content (400) to the classification system in step (401));
receiving, from the deep concept classification system, at least one concept matching the input multimedia content element (Benitez-Jimenez, [0034] note which classifies the content by associating concepts and words with the content); and
creating at least one tag for the input multimedia content element, wherein the created at least one tag includes the metadata representing the matching at least one concept, wherein the created at least one tag is assigned to the input multimedia content element (Benitez-Jimenez, [0034] note the classification system can be fully automated in which the content is assigned different labels on the basis of its automatically extracted features).

Claim 8: Benitez-Jimenez teaches the method of claim 1, wherein each input multimedia content element is at least one of: an image, graphics, a video stream, a video clip, an audio stream, an audio clip, a video frame, a photograph, images of signals, and a portion thereof (Benitez-Jimenez, [0003] note multimedia content, which is understood as content in the form of images, video, audio, graphics, text, and any combination thereof).

Claim 10: Benitez-Jimenez teaches a non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to execute a process, the process comprising:
searching through a plurality of input multimedia content elements by comparing a query to at least one tag assigned to each input multimedia content element  (Benitez-Jimenez, [Fig. 6], [0037] note the process comprising accepting a query (600) by a query processor for a media network knowledge representation (601) and matching the query to the concepts, content, text, and feature descriptor values of the media network knowledge representation, [0034] note assigning different labels on the basis of its automatically extracted features; i.e. tags, [0034] note supplying multimedia content (400) to the classification system),
wherein at least one of the at least one tag assigned to each input multimedia content element is assigned based on at least one signature generated for the input multimedia content element (Benitez-Jimenez, [Fig. 4], [0034] note content is assigned different labels on the basis of its automatically extracted features. The extraction of features of multimedia is a well-known process in the case of a large number of feature descriptors, such as color histograms, shape signatures, edge direction histograms, or texture descriptors, in which the feature descriptors are generated by processing the multimedia signals),
wherein each signature represents a concept, wherein each concept is a collection of signatures and metadata representing the concept (Benitez-Jimenez, [Fig. 4], [0034] note supplying multimedia content (400) to the classification system in step (401) which classifies the content by associating concepts and words with the content… in step 403, the content is attached to the concept nodes of the media network knowledge representation (111)).

Claim 11: Benitez-Jimenez teaches a system for determining driving decisions based on multimedia content elements, comprising: a processing circuitry; and a memory connected to the processing circuitry, the memory containing instructions that, when executed by the processing circuitry, configure the system to:
search through a plurality of input multimedia content elements by comparing a query to at least one tag assigned to each input multimedia content element (Benitez-Jimenez, [Fig. 6], [0037] note the process comprising accepting a query (600) by a query processor for a media network knowledge representation (601) and matching the query to the concepts, content, text, and feature descriptor values of the media network knowledge representation, [0034] note assigning different labels on the basis of its automatically extracted features; i.e. tags, [0034] note supplying multimedia content (400) to the classification system),
wherein at least one of the at least one tag assigned to each input multimedia content element is assigned based on at least one signature generated for the input multimedia content element (Benitez-Jimenez, [Fig. 4], [0034] note content is assigned different labels on the basis of its automatically extracted features. The extraction of features of multimedia is a well-known process in the case of a large number of feature descriptors, such as color histograms, shape signatures, edge direction histograms, or texture descriptors, in which the feature descriptors are generated by processing the multimedia signals),
wherein each signature represents a concept, wherein each concept is a collection of signatures and metadata representing the concept (Benitez-Jimenez, [Fig. 4], [0034] note supplying multimedia content (400) to the classification system in step (401) which classifies the content by associating concepts and words with the content… in step 403, the content is attached to the concept nodes of the media network knowledge representation (111)).

Claim 12: Benitez-Jimenez teaches the system of claim 11, wherein the system is further configured to:
assign the at least one tag to at least one of the at least one input multimedia content element (Benitez-Jimenez, [0034] note supplying multimedia content (400) to the classification system).

Claim 13: Benitez-Jimenez teaches the system of claim 12, wherein the system is further configured to:
generate at least one signature for each input multimedia content element (Benitez-Jimenez, [0035] note supplying multimedia content (400) to the feature extraction system in step (402) which analyzes the content and extracts descriptors of the audio or visual features of the content. Example features include color, texture, shape, motion, melody, and so forth); and
compare the generated at least one signature for each input multimedia content element to a plurality of signatures of a plurality of reference multimedia content elements to determine at least one matching reference multimedia content element, wherein each reference multimedia content element is associated with at least one predetermined tag (Benitez-Jimenez, [0035] note the descriptors are supplied to the similarity computation system in step 405 which computes the similarity of the content based on the values of the descriptors, [0034] note a lexical network knowledge representation such as WordNet is already constructed using a process such as that shown in steps (407) and (408) in which concepts are identified, words are associated with the concepts and the lexical and semantic relationships are encoded. This forms the initial media network knowledge representation (111)),
(Benitez-Jimenez, [0035] note the value of the similarity measurement may be used to assign a particular strength to an arc in the multimedia network).

Claim 15: Benitez-Jimenez teaches the system of claim 12, wherein the system is further configured to:
send, to a deep content classification system, at least one of: each input multimedia content element, and the at least one signature generated for each input multimedia content element  (Benitez-Jimenez, [0034] note supplying multimedia content (400) to the classification system in step (401));
receive, from the deep concept classification system, at least one concept matching each input multimedia content element (Benitez-Jimenez, [0034] note which classifies the content by associating concepts and words with the content); and
create at least one tag for each input multimedia content element, wherein the created at least one tag for each input multimedia content element includes the metadata representing the at least one concept matching the input multimedia content element, wherein the created at least one tag is assigned to the respective input multimedia content element (Benitez-Jimenez, [0034] note the classification system can be fully automated in which the content is assigned different labels on the basis of its automatically extracted features).

Claim 18: Benitez-Jimenez teaches the system of claim 11, wherein each input multimedia content element is at least one of: an image, graphics, a video stream, a video clip, an audio stream, an audio clip, a video frame, a photograph, images of signals, and a portion thereof (Benitez-Jimenez, [0003] note multimedia content, which is understood as content in the form of images, video, audio, graphics, text, and any combination thereof).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Benitez-Jimenez in view of Dunlop, et al., US 20090208106 A1 (hereinafter “Dunlop”).

Claim 4: Benitez-Jimenez does not explicitly teach the method of claim 3, wherein the signatures of each matching reference multimedia content element match the at least one signature generated for the input multimedia content element above a predetermined threshold.
However, Dunlop teaches this (Dunlop, [0097] note “features" are used to identify content in score 32 is a value between 0 and 1 indicating the probability that a particular shot includes content associated with a predefined scene class 30, [0086] note once the classification scores are calculated, a threshold value is applied to the scores to identify the scene classes that likely apply to the given shot).
It would have been obvious to one of ordinary skill in the art at the time of the present invention to combine the content labels of Benitez-Jimenez with the threshold based classification of Dunlop according to known methods (i.e. labelling content based on a classification score being above a (Dunlop, [0002]).

Claim 14: Benitez-Jimenez does not explicitly teach the system of claim 13, wherein the signatures of each matching reference multimedia content element match the at least one signature generated for the input multimedia content element above a predetermined threshold.
However, Dunlop teaches this (Dunlop, [0097] note “features" are used to identify content in score 32 is a value between 0 and 1 indicating the probability that a particular shot includes content associated with a predefined scene class 30, [0086] note once the classification scores are calculated, a threshold value is applied to the scores to identify the scene classes that likely apply to the given shot).
It would have been obvious to one of ordinary skill in the art at the time of the present invention to combine the content labels of Benitez-Jimenez with the threshold based classification of Dunlop according to known methods (i.e. labelling content based on a classification score being above a threshold value). Motivation for doing so is that this optimizes efficiency of further analysis (Dunlop, [0002]).

Claims 6, 7, 16 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Benitez-Jimenez in view of Ramesh et al., US 8990199 B1 (hereinafter “Ramesh”).

Claim 6: Benitez-Jimenez teaches the method of claim 1, further comprising:
determining, based on the comparison, at least one search result multimedia content element, wherein each search result multimedia content element is one of the at least one input multimedia content element having at least one tag matching the query above (Benitez-Jimenez, [0038] note matching of the content or feature descriptor values may involve computing of the content similarity or feature distance, such as using a Euclidean distance metric, [0039] note the words and content associated with these nodes (614 and 615) as well as the words and content associated with the initial node (613) are returned to the search engine in step (606). These items can then be returned by the query processor in step (604)).
Benitez-Jimenez does not explicitly teach a predetermined threshold.
However, Ramesh teaches this (Ramesh, [Col. 25 Lines 45-48] note a next (e.g., a first) category from the (optimized) query candidate set may be selected. At step 2112, content categorized by the selected category may be scored with respect to a visual similarity with the query content, [Col. 26 Lines 4-8] note content having a visual similarity score above a threshold may be selected into a search result set. For example, the search module 205 (FIG. 2) may establish and/or update the search result set with the high scoring content, or a reference thereto. The threshold may have a fixed value).
It would have been obvious to one of ordinary skill in the art at the time of the present invention to combine the content similarity or feature distance of Benitez-Jimenez with the search results based on a visual similarity threshold of Ramesh according to known methods (i.e. including content having a visual similarity score above a threshold in a search result set). Motivation for doing so is that the threshold may be set such that content of the selected category is sufficiently represented and/or not overly represented in the search result set (Ramesh, [Col. 26 Lines 11-14]), thereby improving the quality of the search results.

Claim 7: Benitez-Jimenez and Ramesh teach the method of claim 6, further comprising:
sending the at least one search result multimedia content element to a user device (Benitez-Jimenez, [0039] note these items can then be returned by the query processor in step (604)).

Claim 16: Benitez-Jimenez teaches the system of claim 11, wherein the system is further configured to:
determine, based on the comparison, at least one search result multimedia content element, wherein each search result multimedia content element is one of the at least one input multimedia content element having at least one tag matching the query (Benitez-Jimenez, [0038] note matching of the content or feature descriptor values may involve computing of the content similarity or feature distance, such as using a Euclidean distance metric, [0039] note the words and content associated with these nodes (614 and 615) as well as the words and content associated with the initial node (613) are returned to the search engine in step (606). These items can then be returned by the query processor in step (604)).
Benitez-Jimenez does not explicitly teach a predetermined threshold.
However, Ramesh teaches this (Ramesh, [Col. 25 Lines 45-48] note a next (e.g., a first) category from the (optimized) query candidate set may be selected. At step 2112, content categorized by the selected category may be scored with respect to a visual similarity with the query content, [Col. 26 Lines 4-8] note content having a visual similarity score above a threshold may be selected into a search result set. For example, the search module 205 (FIG. 2) may establish and/or update the search result set with the high scoring content, or a reference thereto. The threshold may have a fixed value).
It would have been obvious to one of ordinary skill in the art at the time of the present invention to combine the content similarity or feature distance of Benitez-Jimenez with the search results based on a visual similarity threshold of Ramesh according to known methods (i.e. including content having a visual similarity score above a threshold in a search result set). Motivation for doing so is that the threshold may be set such that content of the selected category is sufficiently represented and/or not overly represented in the search result set (Ramesh, [Col. 26 Lines 11-14]), thereby improving the quality of the search results.

Claim 17: Benitez-Jimenez and Ramesh teach the system of claim 16, wherein the system is further configured to:
send the at least one search result multimedia content element to a user device (Benitez-Jimenez, [0039] note these items can then be returned by the query processor in step (604)).

Claims 9, 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Benitez-Jimenez in view of Kello, US 20100312736 A1 (hereinafter “Kello”).

Claim 9: Benitez-Jimenez does not explicitly teach the method of claim 1, wherein each signature is generated by a signature generator system, wherein the signature generator system includes a plurality of at least partially statistically independent computational cores, wherein the properties of each core are set independently of the properties of each other core.
However, Kello teaches this (Kello, [0053] note examples of hardware-based artificial neurons and artificial neural networks include a physical neural network liquid state machine utilizing nanotechnology, [Fig. 7], [0130] note one or more processor(s) 710a, 710b), [0051] note an artificial neuron can receive one or more inputs and sum them to produce an output, [0057] note the parameter is a weight associated with an input to an artificial neuron and it is adjusted based on inputs and outputs of the artificial neuron, [0074] note input signals… a signal, such as, but not limited to, memories including computer memories, scanners including image readers, microphones or other types of audio signal generators, and video receivers).
It would have been obvious to one of ordinary skill in the art at the time of the present invention to combine the media network knowledge representation of Benitez-Jimenez with the liquid state machine of Kello according to known methods (i.e. processing input signals using a liquid state  (Kello, [0003]).

Claim 19: Benitez-Jimenez does not explicitly teach the system of claim 11, wherein each signature is generated by a signature generator system, wherein the signature generator system includes a plurality of at least partially statistically independent computational cores, wherein the properties of each core are set independently of the properties of each other core.
However, Kello teaches this (Note, this element is interpreted under 112(f) as the hardware, firmware or combination of either along with the algorithm described in the specification, Kello, [0053] note examples of hardware-based artificial neurons and artificial neural networks include a physical neural network liquid state machine utilizing nanotechnology, [Fig. 7], [0130] note one or more processor(s) 710a, 710b), [0051] note an artificial neuron can receive one or more inputs and sum them to produce an output, [0057] note the parameter is a weight associated with an input to an artificial neuron and it is adjusted based on inputs and outputs of the artificial neuron, [0074] note input signals… a signal, such as, but not limited to, memories including computer memories, scanners including image readers, microphones or other types of audio signal generators, and video receivers).
It would have been obvious to one of ordinary skill in the art at the time of the present invention to combine the media network knowledge representation of Benitez-Jimenez with the liquid state machine of Kello according to known methods (i.e. processing input signals using a liquid state machine). Motivation for doing so is that artificial neural networks learn and remember in ways similar to the human process and thus show great promise in pattern recognition tasks such as speech and  (Kello, [0003]).

Claim 20: Benitez-Jimenez does not explicitly teach the system of claim 11, further comprising: a signature generator system, wherein each signature is generated by the signature generator system, wherein the signature generator system includes a plurality of at least partially statistically independent computational cores, wherein the properties of each core are set independently of the properties of each other core.
However, Kello teaches this (Kello, [0053] note examples of hardware-based artificial neurons and artificial neural networks include a physical neural network liquid state machine utilizing nanotechnology, [Fig. 7], [0130] note one or more processor(s) 710a, 710b), [0051] note an artificial neuron can receive one or more inputs and sum them to produce an output, [0057] note the parameter is a weight associated with an input to an artificial neuron and it is adjusted based on inputs and outputs of the artificial neuron, [0074] note input signals… a signal, such as, but not limited to, memories including computer memories, scanners including image readers, microphones or other types of audio signal generators, and video receivers).
It would have been obvious to one of ordinary skill in the art at the time of the present invention to combine the media network knowledge representation of Benitez-Jimenez with the liquid state machine of Kello according to known methods (i.e. processing input signals using a liquid state machine). Motivation for doing so is that artificial neural networks learn and remember in ways similar to the human process and thus show great promise in pattern recognition tasks such as speech and image recognition which are difficult for conventional computers and data-processing systems (Kello, [0003]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Giuseppi Giuliani whose telephone number is (571)270-7128.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GIUSEPPI GIULIANI/Primary Examiner, Art Unit 2165